UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4727



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK J. GIUFFRIDA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-98-95)


Submitted:   March 28, 2000                 Decided:   April 24, 2000


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hunt L. Charach, Federal Public Defender, Edward H. Weis, First
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, Stephanie D.
Thacker, Special Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark J. Guiffrida appeals the district court’s order affirming

his conviction and restitution order.   We have reviewed the record

and the district court’s opinion and find no reversible error. Ac-

cordingly, we affirm substantially on the reasoning of the district

court.   See United States v. Giuffrida, 66 F. Supp. 2d 811 (S.D.W.

Va. 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2